DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 23, 24, 25, 32, 33, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honma et al. US 5181860 (“Honma”).  
	Regarding claim 23, Honma discloses a plug-in connector, comprising: 
a plug (260, see figure 9); 
and a mating plug (270, see figure 9), 

wherein the pin contact carrier comprises a holding portion (left side in figure 11b) and a plugging portion (right side in figure 11b) with a peripheral collar (at lead line 262 in figure 11b), 
wherein the terminal region of the pin contacts is received in continuous pin contact receptacles (263a) of the holding portion and fixed therein, or at least can be received and fixed therein, whereby the pin contacts in a received state are held stably in the pin contact carrier and protrude with their exposed contact pins into the plugging portion thereof, 
wherein the mating plug 270 has a socket contact carrier (273) and a number of socket contacts (271) that are received or are to be received therein, wherein the socket contacts  have in each case a terminal region (271d) and a contact socket (271b), and 
wherein the socket contact carrier has a terminal portion (right side in figure 11a) and a mating plugging portion (left side in figure 11a), 
wherein the socket contact carrier has continuous socket contact receptacles (273b) for completely or at least partially receiving the socket contacts, wherein the socket contact receptacles run both through the terminal portion and through the mating plugging portion of the socket contact carrier, 
wherein, in a received state, the socket contacts are arranged with their terminal region in the terminal portion and with their contact sockets in the mating plugging portion of the socket contact carrier and are held therein, 

wherein the plug-in connector also has at least one ground terminal region (the regions of the connector shown in figures 11a and 11b), which includes a pin contact carrier formation (the structure shown in figure 11b) and a socket contact carrier formation (the structure shown in figure 11a), which, in the plugged state, engage in one another or butt against one another or are at least arranged adjacently,
wherein the plug-in connector comprises a first protective earthing element (in figure 11b, the left side portion of shell 262, labeled EE1 in annotated figure 11b below, and earth lug 290), which is fastened, or at least can be fastened, on an outer region of the pin contact carrier formation,
	wherein a number of pin contacts (the two pin contacts shown in figure 11b) are received or can be received in the pin contact carrier formation, at least one of which is a ground pin contact (the pin contact which is fixed to earth lug 290 in figure 11b), wherein that pin contact receptacle in which the terminal region of the ground pin contact is received or is to be received is a ground pin contact receptacle, which is distinguished by an opening (labeled OPR in annotated figure 11b below) through to the outer region of the pin contact carrier 
	wherein the plug-in connector comprises a second protective earthing element (272, and earth lug 290), which is fastened or at least can be fastened on an outer region of the socket contact carrier formation 273,
	wherein a number of socket contacts (two as shown in figure 11a) are received or are to be received in the socket contact carrier formation, at least one of which is a ground socket contact (the socket contact fixed to earth lug 290), wherein that socket contact receptacle in which the ground socket contact is received or is to be received is a ground socket contact receptacle, which is distinguished by a passage (labeled OPR below) through to the outer region of the socket contact carrier formation, through which the received ground socket contact is connected in an electrically conducting manner (via lug 290) to the second protective earthing element.

    PNG
    media_image1.png
    3245
    2482
    media_image1.png
    Greyscale


	Regarding claim 25, given that the “ground terminal region” is not defined by any particular structure aside from being the region including the ground contacts,  Honma discloses that the plug-in connector ground terminal region has at least five pin contacts (i.e., the ground terminal region includes the region including the ground pin and the four neighboring pins) and five socket contacts (i.e., the ground terminal region includes the region including the ground socket and the four neighboring sockets) are respectively arranged in the ground terminal region, one of these five pin contacts being the ground pin contact and one of the five socket contacts being the ground socket contact.
Per claim 32, least the first and the second protective earthing element respectively comprise a contact lug (290) for the electrical contacting of the ground pin contact and/or of the ground socket contact.
	Per claim 33, the first protective earthing element reaches with its contact lug through the opening in the pin contact carrier formation, in order to make electrical contact with the ground pin contact, and wherein the second protective earthing element reaches with its contact lug through the passage in the socket contact carrier formation, in order to make electrical contact with the ground socket contact.
	Per claim 38, the plug-in contacts are crimp contacts.
.

	Claim 26 and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Honma.  Regarding claim 26, implicitly, in the plugged state, the ground pin contact is in engagement with the ground socket contact and connected to it in an electrically conducting manner.  To the extent that Honma may not state this explicitly, it is obvious that this is the expected use of the connector and using the connector in this manner would have been obvious.
	Regarding claim 34, protective earthing element 290 appears to be a stamped and bent part.  It would have been obvious to make element 290 via stamping and bending sheet metal.  The method of manufacturing element 290 would have been a matter of obvious engineering design choice.
Allowable Subject Matter
Claims 27-31, 35, 36, 37, and 40-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 35, the prior art does not disclose the device as claimed, including both that 1) the pin contact carrier includes a peripheral collar and 2) the pin contact carrier is received in the metallic plug housing.  In the rejection above, Honma the collar portion of the shell 262 is considered to be part of the claimed pin carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833